[Cite as Garringer v. Ohio Univ., 2011-Ohio-2135.]

                                      Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




RYAN GARRINGER

       Plaintiff

       v.

OHIO UNIVERSITY

       Defendant

Case No. 2010-12290-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Ryan Garringer, a resident student attending defendant,
Ohio University (OU), filed this action contending that defendant should bear
responsibility for the loss of his property that was water damaged while stored in a
dormitory room at sometime while he was away from November 12 to November 14,
2010. Plaintiff explained that when he returned to his dormitory room on the early
morning of November 14, 2010, he discovered that his property had been moved from
the room floor and placed on his bed and desk and the floor was covered with water.
Plaintiff further explained that the water on his dormitory room floor had emanated from
“the urinal in the bathroom continuously running due to malfunctioning pipes.” Plaintiff
related that his calculator, two text books, and notebooks were water damaged by the
described plumbing malfunction. Plaintiff requested monetary damages in the amount
of $379.00, the stated replacement cost of his property items. The $25.00 filing fee was
paid and plaintiff requested reimbursement of that cost along with his damage claim.
        {¶ 2} 2)       Defendant filed an investigation report stating that “Ohio University
does not contest this claim.”
       {¶ 3} 3)    Plaintiff filed a response expressing his agreement with the OU
investigation report.
                                CONCLUSIONS OF LAW
       {¶ 4} 1)    Defendant, by exercising control over the piping system in the
student housing facility, was under a duty to maintain the system in good and safe
working order. Mosebach v. Miami University of Ohio (1990), 90-02431-AD; Chetsko v.
Miami University, Ct. of Cl. No. 2007-03960-AD, 2007-Ohio-4395; Smith v. Miami Univ.,
Ct. of Cl. No. 2008-10501-AD, 2009-Ohio-2418.
       {¶ 5} 2)    Negligence on the part of defendant has been proven in respect to
breaching inspection and maintenance duties.        Kurkar v. Bowling Green State
University (1991), 91-04934-AD; Schlemmer v. Bowling Green State University (1997),
97-05479-AD; Philip v. Miami University (2000), 99-15056-AD; Stout v. Miami Univ., Ct.
of Cl. No. 2007-03510-AD, 2007-Ohio-4873.
       {¶ 6} 3)    Defendant is liable to plaintiff in the amount of $379.00, plus the
$25.00 filing fee which may be reimbursed as compensable costs pursuant to R.C.
2335.19. See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.




                                Court of Claims of Ohio
                                                                     The Ohio Judicial Center
                                                             65 South Front Street, Third Floor
                                                                        Columbus, OH 43215
                                                              614.387.9800 or 1.800.824.8263
                                                                         www.cco.state.oh.us




RYAN GARRINGER

      Plaintiff

      v.
OHIO UNIVERSITY

        Defendant

Case No. 2010-12290-AD

Clerk Miles C. Durfey


ENTRY OF ADMINISTRATIVE
DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $404.00, which includes the filing fee. Court costs are
assessed against defendant.




                                           MILES C. DURFEY
                                           Clerk

Entry cc:

Ryan Garringer                             George T. Wendt, Risk Manager
98 West Green Drive                        Ohio University
Sergent Hall, Room 246                     160 Union Street
Athens, Ohio 45701                         HDL Center 166H
                                           Athens, Ohio 45701
RDK/laa
1/25
Filed 2/9/11
Sent to S.C. reporter 4/29/11